Exhibit 10.37

 

AMENDED AND RESTATED
FUND II INVESTMENT MANAGEMENT AGREEMENT

 

Dated as of April 9, 2001

 

--------------------------------------------------------------------------------


 

ARTICLE I

RETENTION; SERVICES AND POWERS OF INVESTMENT MANAGER

2

 

 

 

1.1

Retention of Investment Manager

2

 

 

 

1.2

Services to be Performed by Investment Manager

2

 

 

 

1.3

Presentation, Negotiation and Closing of Investment Opportunities

3

 

 

 

1.4

Key Personnel

5

 

 

 

1.5

Miscellaneous

5

 

 

 

ARTICLE II

COMPENSATION OF THE INVESTMENT MANAGER; FEES AND EXPENSES

5

 

 

 

2.1

Investment Manager Compensation

5

 

 

 

2.2

Investment Manager Expenses

6

 

 

 

2.3

Fund Expenses

6

 

 

 

ARTICLE III

EXCULPATION AND INDEMNIFICATION

7

 

 

 

3.1

Exculpation and Indemnification

7

 

 

 

ARTICLE IV

MISCELLANEOUS

9

 

 

 

4.1

Duration and Termination

9

 

 

 

4.2

Status of Investment Manager as Independent Contractor

10

 

 

 

4.3

Notices

10

 

 

 

4.4

Governing Law

12

 

 

 

4.5

Severability

12

 

 

 

4.6

Entire Agreement

12

 

 

 

4.7

Binding on Successors

12

 

 

 

4.8

Headings

12

 

 

 

4.9

Waiver

12

 

 

 

4.10

Amendment

12

 

 

 

4.11

No Third-Party Rights

12

 

 

 

4.12

Counterparts

12

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
FUND II INVESTMENT MANAGEMENT AGREEMENT

 

This AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT is entered into as of
April 9, 2001 (this “Agreement”), by and among CT Investment Management Co. LLC,
a Delaware limited liability company (the “Investment Manager”), CT MP II LLC, a
Delaware limited liability company (the “General Partner”), and, solely with
respect to Sections 1.3(e) and 2.3 and Articles III and IV hereof,  CT Mezzanine
Partners II LP, a Delaware limited partnership (the “Fund”), and amends and
restates the Investment Management Agreement, entered into as of March 8, 2000
(the “Original Agreement”), by and among the Investment Manager, the General
Partner and the Fund.  All definitions not expressly provided herein shall be
those set forth in the Limited Partnership Agreement of the Fund, as the same
may be amended from time to time (the “Fund Partnership Agreement”), and the
Venture Agreement (as defined below).

 

PRELIMINARY STATEMENT

 

A.                                   The General Partner is the general partner
of the Fund.  Pursuant to the general partner management agreement, as the same
may be amended from time to time (the “General Partner Management Agreement”),
by and between the General Partner and the Fund, the Fund will pay a fund
management fee to the General Partner (the “Fund Management Fee”) in
consideration of certain fund management services to be provided by the General
Partner to the Fund and any Vehicles.

 

B.                                     Pursuant to the Original Agreement, the
General Partner retained the Investment Manager to provide certain investment
management services, subject to the supervision and direction of the General
Partner’s management committee (the “Management Committee”), as provided in the
Fund Partnership Agreement.

 

C.                                     The parties hereto wish to amend and
restate the Original Agreement.

 

D.                                    Capital Trust, Inc., a Maryland
corporation (“CT”), CT-F1, LLC, a Delaware limited liability company (“CT-F1”),
CT-F2-GP, LLC, a Delaware limited liability company (“CT-F2-GP”), CT-F2-LP, LLC,
a Delaware limited liability company (“CT-F2-LP”) and the Investment Manager
(collectively, the “CT Parties”) and Travelers Limited Real Estate Mezzanine
Investments I, LLC, a Delaware limited liability company (“Limited REMI I”),
Travelers General Real Estate Mezzanine Investments II, LLC, a Delaware limited
liability company (“General REMI II”), Travelers Limited Real Estate Mezzanine
Investments II, LLC, a Delaware limited liability company (“Limited REMI II”)
(collectively, the “CIG Parties”) are parties to an amended and restated 
venture agreement, dated as of                           , 2001, as the same may
be amended from time to time (the “Venture Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Investment Manager, the General Partner (in its individual
capacity and not as the general partner of the Fund) and the Fund agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

RETENTION; SERVICES AND POWERS
OF INVESTMENT MANAGER

 

1.1                                 Retention of Investment Manager.  The
General Partner hereby appoints the Investment Manager (subject to the following
provisions of this Agreement) as the exclusive investment manager of the Fund on
behalf of the General Partner and to provide the services to the General Partner
described in Section 1.2 of this Agreement.

 

1.2                                 Services to be Performed by Investment
Manager.  The Investment Manager shall be responsible for the day-to-day
management of the investments of the Fund, subject to the supervision and
direction of and any approval required by the Management Committee.  Services to
be rendered by the Investment Manager to the General Partner shall include the
following:

 

(a)                                  The Investment Manager shall identify,
evaluate and negotiate investment opportunities (“Investment Opportunities”) for
presentation to the General Partner on behalf of the Fund in accordance with and
subject to the restrictions and limitations contained in Section 1.3 hereof.

 

(b)                                 The Investment Manager shall make investment
recommendations to the General Partner relating to the making of Investments.

 

(c)                                  The Investment Manager shall monitor
Investments on a day-to-day basis, including arranging for the accounting,
budgeting, safekeeping and administration of Investments.

 

(d)                                 The Investment Manager shall, on behalf of
the General Partner, develop and administer the Fund’s and any Vehicle’s
financial and accounting reporting functions, treasury and cash or management
functions and internal control and audit functions.

 

(e)                                  The Investment Manager shall work together
with the Management Committee to submit to the Limited Partners of the Fund the
following reports which, in the case of the items described in clauses
(i)(A) and (B) and (ii)(A), (B) and (C) below, shall be prepared in accordance
with GAAP:

 

(i)                                     within sixty (60) days after the end of
each fiscal quarter, unless such quarter is the last fiscal quarter, an
unaudited report setting forth as of the end of such fiscal quarter:

 

(A)                              a balance sheet of the Fund;

 

(B)                                an income statement of the Fund for such
fiscal quarter; and

 

(C)                                a status report of the Fund’s Investments and
activities during such fiscal quarter, including summary descriptions

 

2

--------------------------------------------------------------------------------


 

of Investments made and disposed of by the Fund during such fiscal quarter.

 

(ii)                                  within ninety (90) days after the end of
each Partnership Year (as defined in the Fund Partnership Agreement), an audited
report setting forth as of the end of such Partnership Year:

 

(A)                              a balance sheet of the Fund;

 

(B)                                an income statement of the Fund for such
Partnership Year;

 

(C)                                a statement of each Partner’s Capital Account
(as defined in the Fund Partnership Agreement); and

 

(D)                               a status report of the Fund’s Investments and
activities during such year, including summary descriptions of Investments made
and disposed of by the Fund during such year.

 

(iii)                               An unaudited quarterly report on operations
which will include an income statement, a balance sheet, a statement of cash
flows, and statement of the Fund’s equity.  The report will present the income
statement and statement of cash flows on both a quarterly basis and a
year-to-date basis.  The report also will compare actual operations to those
projected in the Annual Operating Budget.  The report will be delivered to
members of the Management Committee within 30 business days after the last day
of each month.

 

(iv)                              Annual audited financial statements certified
to be in accordance with GAAP within 60 days of the fiscal year end.

 

(v)                                 Any other reports the General Partner or the
Investment Manager are required to provide to the General Partner, the Fund or
its Limited Partners pursuant to the Fund Partnership Agreement.

 

(f)                                    The Investment Manager shall obtain, at
the expense of the General Partner, director and officer/manager liability
insurance, and other liability insurance and business insurance customary for
businesses like that of the Investment Manager.  The liability  insurance
coverages shall provide for full tail coverage (on an occurrence basis during
the term of the Fund) for a minimum of three years following the date of the
dissolution of the Fund.

 

1.3                                 Presentation, Negotiation and Closing of
Investment Opportunities.  During the period beginning on the date hereof and
ending on the date of the expiration of the Investment Period, the Investment
Manager shall take the following actions with respect to each Investment
Opportunity; provided, however, that the Investment Manager may take all or some
of the following actions solely with respect to Follow-on Investments after the
expiration of the Investment Period:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Originations.  The Investment Manager shall
use its best efforts to originate, and present to the General Partner on behalf
of the Fund, Investment Opportunities.

 

(b)                                 Investment Opportunity Reports.  For each
Investment Opportunity, the Investment Manager will prepare and deliver to the
General Partner a report regarding such Investment Opportunity, substantially in
the form of the sample report attached as Exhibit A hereto (an “Investment
Opportunity Report”).

 

(c)                                  Fund Commitments.  For each Investment
Opportunity that the Investment Manager presents to the General Partner, the
Investment Manager shall, upon not less than three business days prior written
notice to each member of the Management Committee, schedule a meeting between
the Investment Manager and such members regarding such Investment Opportunity
(an “Investment Opportunity Meeting”). Within two business days prior to each
Investment Opportunity Meeting, the Investment Manager shall deliver to each
such member a copy of the Investment Opportunity Report and each other report
regarding the related Investment Opportunity.  Following an Investment
Opportunity Meeting, the General Partner shall notify the Investment Manager of
its determination to either cause the Fund, either directly or through a
Vehicle, to acquire an Investment in such Investment Opportunity or cause the
Fund to decline to acquire an Investment in such Investment Opportunity.  In the
event that the General Partner has approved the acquisition by the Fund of an
Investment in an Investment Opportunity, the General Partner shall deliver to
the Investment Manager a written commitment for the Fund to acquire such
Investment, in a form acceptable to the General Partner and the Investment
Manager, which commitment shall state the terms and conditions upon which the
General Partner has committed to cause the Fund to acquire such Investment (a
“Fund Commitment”).  Each Fund Commitment shall require that the proposed
borrower related to the applicable Investment Opportunity certify that such
proposed borrower is not an affiliate of Capital Trust, Inc. or Citigroup Inc.
(a “Non-Affiliate Certification”).  The General Partner shall be deemed to have
declined to cause the Fund to acquire an Investment in an Investment Opportunity
if the General Partner fails to promptly notify the Investment Manager following
an Investment Opportunity  Meeting of the General Partner’s determination to
cause the Fund to either acquire an Investment in an Investment Opportunity or
decline to acquire such an Investment.

 

(d)                                 Investment Manager Commitments.  Upon its
receipt of a Fund Commitment, the Investment Manager may issue its own funding
commitment, on the same terms and conditions as such Fund Commitment, to the
related proposed borrower (an “Investment Manager Commitment”).  The Investment
Manager shall obtain an executed Investment Manager Commitment and Non-Affiliate
Certification from such borrower.

 

(e)                                  Closings.  The Investment Manager shall
close each Investment Opportunity for which all of the conditions of the related
Investment Manager Commitment and Fund Commitment have been satisfied by
utilizing documentation acceptable to the General Partner (the “Documents”). 
The  Investment Manager may, in its reasonable discretion, but in no event
contrary to the terms of the related Fund Commitment,  negotiate with a proposed
borrower regarding the terms of the Documents and make modifications to such
Documents provided that such Documents as so modified do not materially differ
from the form of the

 

4

--------------------------------------------------------------------------------


 

Documents approved in the Fund Commitment.  In connection with each such
closing, the Investment Manager may retain counsel of its own choice.

 

(f)                                    Indemnification.  In accordance with the
terms of Section 3.1(b) hereof, and provided that the Investment Manager is in
material compliance with the provisions of Sections 1.3(d) and (e) hereof, the
Fund shall indemnify, defend and hold the Investment Manager harmless against
any Damages (as defined in Section 3.1(a)) that any Indemnified Party (as
defined in Section 3.1(a)) may suffer in the event that the Fund does not
acquire an Investment in an Investment Opportunity (i) for which the Fund has
issued a Fund Commitment, (ii) for which the Investment Manager has issued an
Investment Manager  Commitment, and (iii) for which all of the closing
conditions in such Fund Commitment and Investment Manager Commitment  have been
satisfied.

 

1.4                                 Key Personnel.  The Investment Manager shall
cause at least one ‘Key Individual’ and one ‘Senior Manager’ (as from time to
time designated by the Investment Manager and reasonably acceptable to General
REMI II) to devote a substantial portion of their time and energy to the
performance of the Investment Manager’s duties under this Agreement.  The
Investment Manager has initially designated John R. Klopp as a Key Individual
and each of Stephen D. Plavin and Edward L. Shugrue as a Senior Manager and
General REMI II hereby accepts each such designation.

 

1.5                                 Miscellaneous.  To the extent that the
performance of the duties set forth in this Agreement places any affirmative
regulatory obligations upon the Investment Manager, the Investment Manager shall
not be deemed to have accepted such duties unless and until it complies with any
and all applicable laws and regulations.  The Investment Manager, in its
performance of its duties hereunder, shall act in conformity with the
instructions and directions of the General Partner and the Management Committee
and comply with and conform to the requirements of all applicable federal and
state laws, regulations and rulings.

 

ARTICLE II

COMPENSATION OF THE INVESTMENT MANAGER; FEES AND EXPENSES

 

2.1                                 Investment Manager Compensation.  As
compensation for its services hereunder, the General Partner shall pay to the
Investment Manager a management fee which shall be equal to the Investment
Management Fee in accordance with Section 2.11 of the Venture Agreement.  The
Investment Management Fee shall accrue and be payable quarterly in advance in
the manner and at the times set forth in Section 2.11 of the Venture Agreement
(which is incorporated herein by reference). Within 90 days of the end of each
calendar year, the General Partner and the Investment Manager shall jointly
calculate and determine the aggregate Investment Management Fee that accrued to
the Investment Manager for such year.  As provided in the Venture Agreement, to
the extent the amount of Investment Management Fee payments actually received by
the Investment Manager during such year exceeded the calculated amount, such
excess shall be applied to the Investment Management Fee payments to be made to
the Investment Manager in the next quarter(s) until recouped; provided, however,
that if upon termination of this Agreement any portion of such excess amount
remains unpaid, the Investment Manager shall pay the General Partner such
remaining excess amount in full as promptly as practicable after such

 

5

--------------------------------------------------------------------------------


 

termination.  As provided in the Venture Agreement, to the extent the calculated
amount exceeds the amount of Investment Management Fee payments actually
received by the Investment Manager, the General Partner shall pay the Investment
Manager the difference between such amounts.  The General Partner shall fund the
payment of the Investment Management Fee from funds obtained on account of the
Fund Management Fee (as well as from its General Partner Incentive Amount as
contemplated by the Limited Partnership Agreement) received from the Fund as
promptly as practicable after the calculation of such excess amount. In the
event that the Fund or any Vehicle acquires or pursues an Investment in which
the related borrower with respect to such Investment pays any transaction fees
which are directly related to the activities or operations of the Fund and any
Vehicles, including origination, acquisition, disposition, financing, break-up
or other similar fees, and any such fees are received by the General Partner,
the Investment Manager or any Affiliate of the General Partner or the Investment
Manager,  the General Partner shall apply such fees in the following manner:
(a) first, to reimburse the General Partner and the Investment Manager for any
Non-Consummated Investment Expenses (as defined in Section 2.2 hereof) incurred
by such parties and not otherwise reimbursed, (b) second, to reimburse the
General Partner and the Investment Manager for any Operating Expenses (as
defined in Section 2.3 hereof) incurred by such parties and not otherwise
reimbursed and (c) third, to pay or prepay the Investment Management Fee payable
hereunder.

 

2.2                                 Investment Manager Expenses.  The Investment
Manager shall bear the following ordinary day-to-day expenses incidental to the
performance by the Investment Manager of its obligations hereunder:  (i) all
costs and expenses of the office space, facilities, utility service, supplies
and necessary administrative and clerical functions connected with the
Investment Manager’s operations, (ii) all costs and expenses incurred in
developing, negotiating, structuring or otherwise dealing with proposed
Investments which are not consummated by the Fund, including, without
limitation, any investment banking, engineering, appraisal, environmental,
travel, legal and accounting expenses and other fees and out-of-pocket costs
related thereto (all such expenses, collectively, the “Non-Consummated
Investment Expenses”), and (iii) compensation of all employees who are engaged
in the operation or management of the Investment Manager’s business
(collectively, “Administrative Expenses”).

 

2.3                                 Fund Expenses.  Without limiting the
provisions of Section 2.2 above, the Investment Manager shall not bear nor be
charged with any costs or expenses of the Fund’s or any Vehicle’s activities and
operations, all of which shall be borne by or otherwise charged to the Fund and
such Vehicles, including costs and expenses arising from activities and
operations prior to the date of this Agreement and including, without
limitation, to the extent directly related to the Fund, any Vehicles and their
Investments: (i) all costs and expenses, incurred in developing, negotiating,
structuring, acquiring, financing, disposing, or otherwise dealing with
consummated Investments, including, without limitation, any investment banking,
engineering, appraisal, environmental, travel, legal and accounting expenses and
other fees and out-of-pocket costs related thereto, and the costs of rendering
financial assistance to or arranging for financing for any assets or businesses
constituting Investments or for working capital or other Partnership purposes;
(ii) all costs and expenses, if any, incurred in monitoring Investments,
including, without limitation, any engineering, environmental, travel,
third-party payment processing, legal and accounting expenses and other fees and
out-of-pocket costs related thereto; (iii) all costs and expenses, if any,
incurred in disposing of or otherwise dealing with Investments, including,
without limitation, any investment banking, engineering, appraisal,
environmental, travel, legal

 

6

--------------------------------------------------------------------------------


 

and accounting expenses and other fees and out-of-pocket costs related thereto,
and the costs of rendering financial assistance to or arranging for financing
for any assets or businesses constituting Investments; (iv) taxes of the Fund
and any Vehicles, fees of auditors, counsel and other advisors of the Fund and
any Vehicles, insurance costs of the Fund and any Vehicles and costs related to
litigation and threatened litigation involving the Fund and any Vehicles;
(v) expenses associated with third party accountants, attorneys and tax advisors
with respect to the Fund and any Vehicles and their activities, including the
preparation and auditing of financial reports and statements and other similar
matters, and costs associated with the distribution of financial and other
reports and capital call notices to the Partners in the Fund and costs
associated with Fund meetings and any meetings of shareholders, partners,
members or directors of any Vehicles; (vi) brokerage commissions and other
investment costs incurred by or on behalf of the Fund and any Vehicles and paid
to third parties; (vii) all costs and expenses associated with  obtaining and
maintaining insurance for the Fund and its assets, other than the costs and
expenses of the insurance contemplated by Section 1.2(f) hereof; (viii) fees
incurred in connection with the maintenance of bank or custodian accounts;
(ix) all expenses incurred in connection with the registration of the Fund’s and
any Vehicles’ securities under applicable securities laws or regulations; and
(x) all expenses of the Fund and any Vehicles that are not normally recurring
operating expenses (all such expenses, collectively, the “Operating Expenses”). 
To the extent that any Operating Expenses are paid by the General Partner or the
Investment Manager, the General Partner and the Investment Manager, in
accordance with the provisions of Section 2.1 hereof, may apply the fees
described in such Section towards the reimbursement of such Operating Expenses
and, to the extent not so reimbursed, such Operating Expenses shall be
reimbursed by the Fund or any Vehicle; provided, however, that the Fund and any
Vehicles shall be obligated to reimburse the Investment Manager for Operating
Expenses only to the extent that such Operating Expenses are incurred on behalf
of the Fund or any Vehicle.  The amount of Operating Expenses to be borne by the
Fund or any Vehicle is not subject to any maximum amount.

 

ARTICLE III

EXCULPATION AND INDEMNIFICATION

 

3.1                                 Exculpation and Indemnification.  (a) 
Neither the Investment Manager nor any of its partners, affiliates, directors,
officers, employees, shareholders, members and other agents (each, an
“Indemnified Party”) shall be liable to the General Partner, the Fund, any
Vehicle or to the Partners of the Fund for monetary damages for any losses,
claims, damages or liabilities (“Damages”) arising from any act performed or
omitted by such parties arising out of or in connection with the performance by
Investment Manager of its services under this Agreement or the Fund’s or any
Vehicle’s business or affairs, including, without limitation, all activities of
the type or character disclosed in the Fund’s confidential private placement
memorandum, as it may have been supplemented or amended (such disclosure being
incorporated herein by reference), except to the extent that any such Damages
are primarily attributable to the gross negligence or willful misconduct of such
Indemnified Party.

 

(b)                                 (1)                                  The
Fund shall, to the fullest extent permitted by applicable law, indemnify, defend
and hold harmless the Indemnified Parties against any Damages to which the
Indemnified Party may become subject in connection with any matter arising

 

7

--------------------------------------------------------------------------------


 

out of or in connection with the performance by Investment Manager of its
services under this Agreement or the Fund’s business or affairs, except, with
respect to any Indemnified Party to the extent that any such Damages are
primarily attributable to the gross negligence or willful misconduct of such
Indemnified Party.  If the Indemnified Party becomes involved in any capacity in
any action, proceeding or investigation in connection with any matter arising
out of or in connection with the performance by Investment Manager of its
services under this Agreement or the Fund’s business or affairs, the Fund shall
reimburse the Indemnified Party for its reasonable legal and other expenses
(including the cost of any investigation and preparation) as they are incurred
in connection therewith; provided that the Indemnified Party shall promptly
repay to the Fund the amount of any such reimbursed expenses paid to it if it
shall ultimately be finally determined that the Indemnified Party was not
entitled to be indemnified by the Fund in connection with such action,
proceeding or investigation.  If for any reason (other than by reason of the
exclusions from indemnification hereinabove set forth) the foregoing
indemnification is unavailable to the Indemnified Party, or insufficient to hold
it harmless, then the Fund shall contribute to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect the relative benefits received
by the Fund on the one hand and the Indemnified Party on the other hand or, if
such allocation is not permitted by applicable law, to reflect not only the
relative benefits referred to above but also any other relevant equitable
considerations.

 

(2)                                  The provisions of this Section 3.1(b) shall
survive for a period of three years from the date of dissolution of the Fund;
provided that if at the end of such period there are any actions, proceedings or
investigations then pending, the Indemnified Party shall notify the General
Partner and the General Partner shall so notify the Fund and the Partners of the
Fund at such time (which notice shall include a brief description of each such
action, proceeding or investigation and the liabilities asserted therein) and
the provisions of this Section 3.1(b) shall survive with respect to each such
action, proceeding or investigation set forth in such notice (or any related
action, proceeding or investigation based upon the same or similar claim) until
the date that such action, proceeding or investigation is finally resolved; and
provided, further, that the obligations of the Fund under this
Section 3.1(b) shall be satisfied solely out of Fund assets, subject to the
right of the liquidator of the Fund to establish reserves, pursuant to the Fund
Partnership Agreement for contingent obligations under this Section 3.1(b).

 

(c)                                  No member of the General Partner or Partner
of the Fund shall have any obligation to the Fund or any other Partner of the
Fund to bring or join in any action in defense of an Indemnified Party pursuant
to Section 3.1 (a) or (b).  Nothing contained in this Section 3.1 shall be
construed as any waiver of insurance claims or recoveries by the Fund or an
Indemnified Party.

 

(d)                                 The remedies of an Indemnified Party under
this Article III shall be non-exclusive and, without duplication, each such
Indemnified Party may pursue any other remedy provided in law or equity.

 

8

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Article III shall
inure to the benefit of the Indemnified Parties, and any successors, assigns,
heirs and personal representatives of such Indemnified Parties.

 

(f)                                    The Fund covenants and agrees to call for
Capital Contributions from its Partners, to the extent permitted in the Fund
Partnership Agreement, to satisfy the Fund’s obligations under this Article III.

 

ARTICLE IV

MISCELLANEOUS

 

4.1                                 Duration and Termination.  If (a) any of the
following events shall occur (each an “Investment Manager Removal Event”): (i) a
Bankruptcy or an event specified in Section 17-402(a)(8) of the Act occurs with
respect to the Investment Manager; (ii) the Investment Manager is grossly
negligent or commits willful misconduct in the performance of its material
duties under this Agreement, resulting in material damages to the General
Partner and/or the Fund; (iii) the Investment Manager commits an act of fraud
involving the General Partner and/or the Fund (which results in material damages
to the General Partner and/or the Fund), or intentionally misappropriates
significant funds of the General Partner and/or the Fund; (iv) the termination
or liquidation of the Fund; (v) the Investment Manager materially breaches this
Agreement and such breach is not remedied in all material respects within 30
days after the Investment Manager’s receipt of written notice from General REMI
II; (vi) upon the occurrence of an Event of Default as a result of a Default by
CT-F2-GP (as such terms are defined in Section 11.1 of the Limited Liability
Company Agreement of CT MP II LLC (the “GP Agreement”)) and the election by
General REMI II to pursue a remedy pursuant to Section 11.2 of the GP Agreement;
and (vii) upon the occurrence of an event of default as a result of a default by
CT-F2-LP under the Fund Partnership Agreement where such default is not remedied
in all material respects within the cure period provided in the Fund Partnership
Agreement and (b) General REMI II, on behalf of CT MP II LLC, elects to pursue a
remedy as provided by the Fund Partnership Agreement; then General REMI II may
deliver a written notice to the Investment Manager and the General Partner (the
“Investment Manager Removal Notice”) stating that the Investment Manager shall
be removed as Investment Manager under this Agreement and setting forth a
description of the relevant Investment Manager Removal Event(s).  The Investment
Manager shall be deemed to be removed on the date of the Investment Manager
Removal Notice or, if such removal is pursuant to clause (iv), upon the end of
the liquidation of the Fund.  Upon the removal of the Investment Manager
pursuant to this Section, General REMI II shall automatically succeed the
Investment Manager as the interim investment manager to the Fund (the “Interim
Successor Manager”) on the same terms and conditions contained herein (other
than Section 1.4 hereof) and shall, together with its designees (as determined
by General REMI II in its discretion), perform the services of the Investment
Manager as provided herein.  Within ninety (90) days after the date of the
removal of the Investment Manager in accordance with the terms hereof, the
Interim Successor Manager shall propose to the Partners of the Fund a permanent
successor manager (which may be the Interim Successor Manager) to succeed the
Interim Investment Manager as the investment manager to the Fund.  The
affirmative vote of the holders of a majority of the Interests in the Fund (the
Interests of the General Partner and its Affiliates in the Fund shall not be
counted for the purposes of performing this calculation) shall

 

9

--------------------------------------------------------------------------------


 

be required to appoint any proposed permanent successor manager as the permanent
successor investment manager to the Fund (the “Permanent Successor Manager”). 
In the event that the successor manager proposed by the Interim Successor
Manager to the Partners of the Fund is not so appointed by such holders, then
the Interim Successor Manager shall propose other successor managers to the
Partners of the Fund until one such proposed successor manager is so appointed
by such holders.

 

Without limiting the foregoing, this Agreement shall terminate upon the removal
of the General Partner as general partner of the Fund pursuant to the Fund
Partnership Agreement.

 

Any dispute which arises under this Agreement shall be resolved pursuant to
Section 4.2 of the Venture Agreement.

 

4.2                                 Status of Investment Manager as Independent
Contractor.  The Investment Manager shall, for all purposes herein, be deemed to
be an independent contractor of the General Partner and shall, unless otherwise
authorized by the General Partner from time to time, have no authority to bind,
act for or represent the General Partner or the Fund in any way or otherwise be
deemed an agent of the General Partner or the Fund. The Investment Manager may
provide services similar to the services contemplated herein or otherwise to
parties other than the General Partner or the Fund and may transact any other
business with any such third parties on such terms as the Investment Manager
determines in its sole discretion.

 

4.3                                 Notices.  Any notices required hereunder
shall be in writing and shall be deemed given when delivered in person or by
courier or when sent by first-class registered or certified mail or by national
prepaid overnight delivery service to the parties at such addresses as any party
may from time to time specify by notice.

 

If to the General Partner, at:

 

CT MP II LLC

c/o CT-F2-GP, LLC

c/o Capital Trust, Inc.

410 Park Avenue, 14th Floor

New York, NY 10022

Attn:  Edward L. Shugrue III

 

And

 

CT MP II LLC

c/o Travelers General Real Estate

Mezzanine Investments II LLC

205 Columbus Boulevard, 9PB

Hartford, CT  06183-2030

Attn:  Duane Nelson, Esq.

Real Estate Investment Number:  12833

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

399 Park Avenue

New York, NY 10022

Attn:  Thomas E. Kruger, Esq.

 

And

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY  10154

Attn:  Stanley M. Johnson, Esq.

 

If to the Fund, at:

 

CT Mezzanine Partners II LP

c/o Travelers General Real Estate

   Mezzanine Investments II, LLC

205 Columbus Boulevard, 9PB

Hartford, CT  06183-2030

Attn:  Duane Nelson, Esq.

Real Estate Investment Number:  12833

 

with a copy to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY  10154

Attn:  Stanley M. Johnson, Esq.

 

If to the Investment Manager, at:

 

CT Investment Management Co. LLC

c/o Capital Trust, Inc.

410 Park Avenue, 14th Floor

New York, NY 10022

Attn:  Edward L. Shugrue III

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

399 Park Avenue

New York, NY 10022

Attn:  Thomas E. Kruger, Esq.

 

11

--------------------------------------------------------------------------------


 

4.4                                 Governing Law.  This Agreement shall be
governed, construed, administered and regulated in all respects under the laws
of the State of New York (without regard to the principles thereof regarding
conflicts of laws) to the extent such laws are not preempted or superseded by
the laws of the United States.

 

4.5                                 Severability. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held to be
contrary to any express provision of law or contrary to policy of express law,
though not expressly prohibited, or to be against public policy, or shall for
any reason whatsoever be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

 

4.6                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersedes any prior agreement or understanding among
the parties hereto with respect to the subject matter hereof.

 

4.7                                 Binding on Successors.  This Agreement shall
be binding upon the Fund, the General Partner, the Investment Manager and their
respective successors and assigns.  However, no assignment of this Agreement
shall be made without the prior written consent of the Fund.

 

4.8                                 Headings.  The headings used in this
Agreement are inserted for reference purposes only and shall not be deemed to
limit or affect in any way the meaning or interpretation of any of the terms or
provisions herein.

 

4.9                                 Waiver.  Any failure of any party to comply
with any obligation or agreement herein may be waived in writing by the other
party but such waiver or failure to insist upon strict compliance with such
obligation or agreement shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

4.10                           Amendment.  This Agreement may be amended,
modified, or supplemented only by written agreement of the parties hereto.

 

4.11                           No Third-Party Rights.  Nothing in this Agreement
shall be deemed to create any right in any person not a party hereto (other than
the permitted successors and assigns of a party hereto) and this Agreement shall
not be construed in any respect to be a contract in whole or in part for the
benefit of any third party (except as aforesaid).

 

4.12                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first
hereinabove written.

 

CT INVESTMENT MANAGEMENT CO.
LLC

CT MP II LLC

 

By:

/s/ Michael Watson

 

By:

Capital Trust, Inc., as sole Member

Name:

Michael Watson

 

 

Title:

Vice President

 

By:

/s/ Edward L. Shugrue, III

 

 

 

 

Name:    Edward L. Shugrue, III

CT MEZZANINE PARTNERS II L.P.

 

 

Title:      CFO

 

 

By:

CT MP II LLC, as General Partner

 

 

 

 

 

By:

/s/ Michael Watson

 

 

 

Name:

Michael Watson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Sample Investment Opportunity Report

 

[Attached]

 

--------------------------------------------------------------------------------